Citation Nr: 0916114	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected post operative residuals, putti-platt repair right 
shoulder injury with traumatic arthritis and ulnar nerve 
entrapment syndrome (major). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, W.R., and R.G.




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision, which 
continued an evaluation of 30 percent for service-connected 
post operative residuals, putti-platt repair right shoulder 
injury with traumatic arthritis and ulnar nerve entrapment 
syndrome (major).  This issue was remanded by the Board in 
February 2008 for further development.  

In October 2007, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Columbia, South 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board notes that the Veteran is seeking a rating in 
excess of 30 percent for service-connected post operative 
residuals, putti-platt repair right shoulder injury with 
traumatic arthritis and ulnar nerve entrapment syndrome 
(major).  In February 2008, the Board requested that the RO 
schedule the Veteran for the appropriate examinations to 
evaluate the current severity of his service-connected post 
operative residuals, putti-platt repair right shoulder injury 
with traumatic arthritis and ulnar nerve entrapment syndrome, 
to include muscular, orthopedic and neurological 
manifestations, if any.  The Board requested that the 
examiner specifically comment on which muscle group is 
affected by the injury and the current severity of any and 
all muscular, orthopedic and neurological residuals found.  
Finally, the Board requested that the examiner render an 
opinion as to the severity of any residual scar(s) incurred 
as a result of the Veteran's prior surgery.

The Board notes that the Veteran was afforded a VA 
examination in January 2009.  This examination discussed the 
severity of the orthopedic residuals.  However, while 
reference was made to the Veteran experiencing some weakness 
of the right supraspinatus muscles with tenderness, the 
examiner failed to identify the effected muscle group and the 
severity of the muscle injury, if any.  The examiner also did 
not address whether the Veteran experiences any neurological 
residuals and, if so, the severity of these residuals.  
Further, the examiner did not render an opinion as to the 
severity of any residual scar(s) as a result of the Veteran's 
prior surgery. 

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, in light of the fact that the 
examiner at the January 2009 VA examination failed to 
consider any neurological residuals associated with the 
Veteran's service-connected shoulder disability or the 
severity of any residual scar(s) as a result of the Veteran's 
prior surgery, as directed in the February 2008 remand, the 
Board finds that the remand directives have not been 
substantially complied with, and that a new remand is 
required to comply with the holding of Stegall.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
the appropriate examinations to 
evaluate the current severity of his 
service-connected post operative 
residuals, putti-platt repair right 
shoulder injury with traumatic 
arthritis and ulnar nerve entrapment 
syndrome.  Specifically, the examiner 
should determine whether the Veteran 
suffers any neurological residuals as a 
result of his service-connected 
disability and, if so, the severity of 
these residuals.  The examiner should 
also identify the muscle group(s) 
effected by his service connected 
disability and the level of disability 
(slight, moderate, moderately severe, 
or severe), if any.  The examiner 
should also render an opinion as to the 
severity of any residual scar(s) 
incurred as a result of the Veteran's 
prior surgery.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the March 2009 
supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




